Case 1:20-cr-00027-TSK-MJA Document 75 Filed 03/16/21 Page 1 of 1 PageID #: 257


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                  CLARKSBURG

 UNITED STATES OF AMERICA,

 v.                                                            Criminal Action No. 1:20-CR-27
                                                               (KLEEH)

 RETA MAYS,

                        Defendant.

                    SCHEDULING ORDER REGARDING SENTENCING

        On this day, the above-styled criminal action came before this Court for consideration of

 the United States’ Unopposed Motion for Scheduling Order regarding Sentencing. In the motion,

 the government requests that the Court impose a schedule for opening expert reports, for

 responsive expert reports, and for sentencing memoranda.    The government identified dates to

 which defense counsel have agreed.         Accordingly, for good cause shown, the Court

 hereby GRANTS the government’s motion and ORDERS the parties to disclose any

 opening expert reports on or before April 15, 2021, to disclose any responsive expert reports on

 or before April 29, 2021, and to file any sentencing memoranda on or before May 4, 2021.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order to counsel of record and

 all appropriate agencies.

 DATED: March 16, 2021

                                                    ________________________________
                                                    THOMAS S. KLEEH
                                                    UNITED STATES DISTRICT JUDGE
